But the judges, after hearing arguments, refused the motion, observing, that this was an unliquidated demand, and no express promise to pay interest after the end of each year, was proved. That it was a matter sounding entirely in damages, which were not ascertained till the finding of the jury, and that too on a quantum valebat; therefore the principle of the cases in the English books, which says interest shall be allowed on all liquidated sums, will not apply in this case; for there was no liquidation here, until the finding of the jury, and upon this principle it is, that juries have, under the direction of the courts for more than twenty *234years past, refused to allow interest upon all open or book accounts, and this demand is on the same footing.
Rule for a new trial discharged.
Present, Bürre, Grimke and Bay.
JV. B. The instalment act of 1788, allowed interest on all judgments which were not recoverable, otherwise than by five annual instalments. But rent was one of the exceptions out of this act, and could be recovered according to due course of law, without any impediment.